            IN THE UNITED STATES DISTRICT COURT FOR THE
                   NORTHERN DISTRICT OF FLORIDA
                       TALLAHASSEE DIVISION

JAMES ALAN WRAY,
      Plaintiff,
v.                                                   Case No. 4:19-cv-179-AW-HTC
BOB QUAM, E. TORRES, WANDA
WILLIAMS, and D. WILLIAMS,
     Defendants.
_______________________________/
        ORDER ADOPTING REPORT AND RECOMMENDATION

      This cause comes on for consideration upon the Magistrate Judge’s Report

and Recommendation dated July 12, 2019 (ECF No. 9). No objections have been

filed. Having considered the Report and Recommendation, this Court has

determined that the Report and Recommendation should be adopted.

      Accordingly, it is now ORDERED:

      (1)    The Magistrate Judge’s Report and Recommendation is adopted and

incorporated by reference in this order.

      (2)    This action is DISMISSED without prejudice due to Plaintiff’s failure

to prosecute or failure to comply with a court order.

      (3)    The Clerk is directed to close the file.

      SO ORDERED on September 4, 2019.

                                           s/ Allen Winsor
                                           United States District Judge
